Citation Nr: 0740615	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  03-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to an increased evaluation for 
chondrocalcinosis (pseudogout), currently assigned a 40 
percent disability evaluation.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2004 and October 2006.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.

A hearing was held on April 7, 2004, in Milwaukee, Wisconsin, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's chondrocalcinosis has been shown to be in 
remission and is not productive of chronic residuals of 
limitation of motion or ankylosis.

3.  The veteran is currently assigned a 10 percent disability 
evaluation for a right ankle fracture and a 40 percent 
disability evaluation for chondrocalcinosis.

6.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for chondrocalcinosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5099-5017 (2007).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the appellant with notice 
regarding the evidence needed to substantiate his claim for 
entitlement to TDIU in March 2001 prior to the initial rating 
decision in January 2002, as well as in January 2005, March 
2005, October 2006, and January 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met with respect to the claim for TDIU and to decide the 
appeal on that issue would not be prejudicial to the 
claimant.

The Board does acknowledge that the RO did not provide the 
veteran with notice in connection with his claim for an 
increased evaluation for chondrocalcinosis prior to the 
initial rating decision in January 2002.  Nevertheless, the 
RO did send the veteran letters in January 2005, March 2005, 
October 2006, and January 2007, which did meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.  In this regard, the Board notes that, while 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the case, notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the veteran's claim for an 
increased evaluation was readjudicated in supplemental 
statements of the case (SSOC).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice in connection with the claim for 
an increased evaluation, the Board concludes that to decide 
this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for an increased 
evaluation and for TDIU.  Specifically, the January 2005, 
March 2005, and October 2006 letters stated, "To establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  The October 
2006 letter also stated that to support his claim for TDIU 
the evidence must show that his service-connected 
disabilities are sufficient, without regard to other factors, 
to prevent him from performing the mental and/or physical 
tasks required to obtain or maintain substantially gainful 
employment.  It was also noted that he generally must meet 
certain disability percentage requirements, i.e. one 
disability ratable at 60 percent or more; or, more than one 
disability ratable at 40 percent or more and a combined 
rating of 70 percent or more.  The October 2006 letter 
further explained that he could be entitled to TDIU based on 
exceptional circumstances and that such a claim would require 
evidence showing that his service-connected disabilities 
present such an exceptional or unusual disability picture, 
due to such factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards.  Additionally, the October 2002 
statement of the case (SOC) and the October 2005 and July 
2007 supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  In fact, the SOC and SSOCs provided 
the veteran with the schedular criteria used to evaluate his 
service-connected chondrocalcinosis.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2005, March 2005, 
October 2006, and January 2007 letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2005, March 2005, October 2006, and January 2007 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The March 2001, 
January 2005, March 2005, and October 2006 letters also 
requested that the veteran complete and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if he 
would like RO to obtain private medical records on his 
behalf.   In addition, the January 2005 letter stated that it 
was still his responsibility support his evidence with 
appropriate evidence, and the January 2005, March 2005, 
October 2006, and January 2007 letters also informed him that 
it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

Finally, the January 2005 letter specifically notified the 
claimant that he should provide any evidence or information 
in his possession that pertains to the claim.  Because each 
of the four notice requirements has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the October 2006 letter and the July 2007 SSOC informed 
the veteran that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter and SSOC also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  He was also afforded VA 
examinations in December 2000, June 2001, and March 2007, and 
he was provided the opportunity to testify at a hearing 
before the Board.  VA has further assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran is currently assigned a 40 percent disability 
evaluation for chondrocalcinosis pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5099-5017.  When an unlisted 
disease, injury, or residual is encountered, requiring rating 
by analogy, the diagnostic code number will be "built-up" 
as follows.  The first two digits will be selected from that 
part of the schedule most closely identifying the part or 
system of the body involved.  The last two digits will be 
"99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27 
(2007). 

The diseases under Diagnostic Codes 5013 through 5024 are 
evaluated on limitation of motion of affected parts, as 
degenerative arthritis, except for gout, which is evaluated 
under Diagnostic Code 5002. 38 C.F.R. § 4.71a. 

Diagnostic Code 5002 provides for the evaluation of 
rheumatoid arthritis on two bases.  The disability may be 
evaluated as an active process or based on the chronic 
residuals.  

Under the criteria for an active process, a 40 percent 
disability evaluation is assigned for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 60 
percent disability evaluation is warranted there is less 
symptomatology than the criteria for a 100 percent 
evaluation, but there is weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  A 100 percent disability 
evaluation is contemplated when there are constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating.

For chronic residuals, such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Instead, the higher evaluation should be assigned. See 38 
C.F.R. § 4.71a, Diagnostic Code 5002, Note.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
chondrocalcinosis.  The medical evidence does not show the 
veteran to have weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods.  Nor has he been shown to have chronic 
residuals that warrant an evaluation in excess of 40 percent. 

In this regard, the December 2000 VA examination found the 
veteran to have 130 degrees of flexion and 15 degrees of 
hyperextension in his knees, 20 degrees of dorsiflexion and 
10 degrees in of plantar flexion in  his right ankle, and 12 
degrees of dorsiflexion and 20 degrees of plantar flexion in 
his left ankle.  Although these findings do show some 
limitation of motion, they would not warrant an evaluation in 
excess of 40 percent. See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5260, 5261, 5270, and 5271, Plate II.  Moreover, the 
December 2000 VA examiner reviewed the veteran's claims file 
and the examination findings and stated that pseudogout was 
not established.  

The June 2001 VA examiner also provided the veteran's range 
of motion for his shoulders, elbows, wrists, fingers, neck, 
back, hips, and knees.  The Board does observe that he had 
limited motion in some of the joints.  However, the examiner 
indicated that the veteran's complaints were not related to 
his service-connected disability.  In particular, he noted 
that the veteran had nonservice-connected osteoarthritis and 
fibromyalgia.  The examiner also commented that the veteran's 
gout was in remission and opined that his osteoarthritis was 
not related to his gout.  

In addition, the March 2007 VA examination found the 
veteran's knees to have 130 degrees of flexion with no loss 
of motion on repetitive testing.  His ankles also had 10 
degrees of dorsiflexion and 35 of degrees of plantar flexion 
without any changes on repetitive testing, and he had 30 
degrees of lumbar flexion and 10 degrees of extension.  
Although these findings once again reveal some limited 
motion, the Board also notes that the examiner opined that 
gout was not the reason for his multiple complaints of pain.  
In particular, he indicated that the veteran had sustained 
multiple other musculoskeletal injuries and trauma, including 
an assault, falls in 1997, 2004, and 2006, and a motor 
vehicle accident in 2006.  The examiner specifically opined 
that these injuries were not due to his service-connected 
right ankle fracture or gout.  The March 2007 VA examiner 
also noted that there was no evidence over the past few years 
showing medical visits specifically for gout, and he had not 
seen a rheumatologist since 2003.  The examiner observed that 
the veteran takes oxycodone and ibuprofen for pain and 
reported having swelling in his joints on a monthly basis.  
However, the veteran was not on allopurinol or colchicine for 
gout and did not have any active treatment for the 
disability.  The examiner also indicated that the veteran did 
not have any flares on examination and stated that his gout 
appeared to be under control.  In conclusion, the examiner 
opined that the veteran's gout was in remission.  Based on 
the foregoing, the veteran has not been shown to have met the 
criteria for an evaluation in excess of 40 percent.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's chondrocalcinosis is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 40 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions. However, the effect of the pain is contemplated in 
the currently assigned 40 percent disability evaluation under 
Diagnostic Codes 5099-5017.  Indeed, the January 2002 rating 
decision specifically contemplated this pain in its 
continuation of the 40 percent disability evaluation under 
Diagnostic Codes 5099-5017.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for chondrocalcinosis.





II.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the veteran is currently assigned a 10 percent 
disability evaluation for a right ankle fracture and a 10 
percent disability evaluation for chondrocalcinosis.  His 
combined evaluation is 50 percent.  As such, the veteran does 
not meet the minimum schedular criteria for TDIU under 38 
C.F.R. § 4.16(a).

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disabilities.

The evidence of record does not show that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  The Board 
acknowledges the veteran's contention that he is no longer 
able to work in construction and demolition.  The June 2001 
VA examiner did state that the osteoarthritis may limit him 
from gainful employment.  However, the June 2001 VA examiner 
also noted that the veteran may be unemployable due to his 
general arthritic condition and/ or fibromyalgia, which were 
not service-connected.  As such, the examiner did not 
indicate that the veteran's employment limitations were due 
solely to his service-connected disabilities.  

The Board also observes the March 2007 VA examiner's comment 
that the veteran should avoid employment that requires heavy 
lifting, climbing, and walking for prolonged periods.  
However, the Board notes that the examiner merely stated that 
the veteran was limited and did not indicate that he was 
entirely incapable of securing some form of employment.

Indeed, the evidence does not show that the veteran is 
entirely incapable of securing some form of employment.  In 
fact, the veteran told the March 2007 VA examiner that he 
does side jobs in plumbing and bartending two to three days 
per week.  His representative also submitted a statement in 
April 2007 in which it was again conceded that the veteran 
works part-time.  Thus, the medical evidence does not show 
the veteran to be unemployable due solely to his service-
connected disabilities.

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 50 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1 (2007).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the veteran's overall 
impairment to his earning capacity due to her service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.



ORDER

An evaluation in excess of 40 percent for chondrocalcinosis 
is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


